DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto
et al. (2014/0106619).
With regard to claim 1, Okamoto teaches, as shown in figures 1 and 3: “An electrical connector 10, comprising: a mounting flange 14 defining a mounting hole (where 6 is situated in figure 1) extending therethrough that is configured to receive a threaded fastener 5; and a deformable crush rib 6 extending from the mounting flange 14 and surrounding the mounting hole”.


	Okamoto also teaches, as shown in figures 1 and 3: “wherein the crush rib 6 defines an annular lip (right end of 6 in figure 1) having a semicircular cross section located proximate the mounting hole”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (2014/0106619).
With regard to claim 2, Okamoto teaches: “The electrical connector in accordance with claim 1”, as shown above.


With regard to claim 7, Okamoto teaches: “The electrical connector in accordance with claim 1”, as shown above.
Okamoto does not teach: “wherein the crush rib is integrally formed with the mounting flange”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okamoto so the crush rib and the mounting flange are integrally formed, since doing so would only be making the crush rib and mounting flange out of one piece instead of two and would keep the crush rib securely in place. Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

With regard to claim 8, Okamoto teaches: “The electrical connector in accordance with claim 7”, as shown above.


With regard to claim 9, Okamoto teaches, as shown in figures 1 and 3: “A method of assembling an electrical connector 10 to a panel, comprising: inserting a fastener 5 within a mounting hole (where 6 is situated in figure 1) of a mounting flange 14 defining the mounting hole extending therethrough and a crush rib 6 surrounding the mounting hole; applying a clamping force to the mounting flange 14 via the fastener 5… the deformed crush rib 6 at least partially fills a gap between an inner wall of the mounting hole and the fastener 5”.
Okamoto does not teach the fastener deforming the crush rib via the clamping force applied by the fastener. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the fastener to apply a clamping force to deform the crush rib in order to apply more holding force to the mounting flange through the crush rib.

With regard to claim 10, Okamoto teaches: “The method in accordance with claim 9”, as shown above.


With regard to claim 11, Okamoto teaches: “The method in accordance with claim 10”, as shown above.
Okamoto also teaches, as shown in figures 1 and 3: “wherein the clamping force is applied by rotating the threaded fastener 5”, since rotating a threaded fastener to apply a clamping force is an inherent property of a threaded fastener.

With regard to claim 12, Okamoto teach: “The method in accordance with claim 9”, as shown above.
Okamoto does not teach: “wherein the crush rib is angled such that a height of the crush rib decreases as the radial distance from the mounting hole increases”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the crush rib so that the height of the crush rib decreases as the radial distance from the mounting hole increases in order to save material. 

With regard to claim 13, Okamoto teaches: “The method in accordance with claim 9”, as shown above.
	Okamoto also teaches, as shown in figures 1 and 3: “wherein the crush rib 6 defines an annular lip… located proximate the mounting hole”.
Okamoto does not teach the annular lip “having a semicircular cross section”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the annular lip to have a semicircular cross section in order to save material. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 15, Okamoto teaches: “The method in accordance with claim 9”, as shown above.
Okamoto does not teach: “wherein the crush rib is integrally formed with the mounting flange and wherein the crush rib and the mounting flange are formed of the same dielectric polymeric material”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the material of the crush rib to be the same as the mounting flange in order to simplify construction. Also, it has been held to be within the general skill of a worker in the art to select a known material on the .
Allowable Subject Matter
Claims 4-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 17, the prior art of record does not anticipate or render obvious the limiations: “wherein a cylindrical boss surrounds the mounting hole and wherein the means is disposed upon the boss”, when combined with the rest of the limitations of claim 17.  Claim 17 is therefore allowable.
Claims 18-20 include all the limitations of claim 17 and are therefore also allowable.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. With regard to claims 1 and 9, the Applicant argues that Okamoto does not teach the crush rib cited above, item 6 in figures 1 and 3, as being deformable.  The Examiner respectfully disagrees, because in Figure 3 of Okamoto, 6 points to an item having a rounded or at least ridged end, but in Figure 1, item 6 is flattened under the bolt 5.  Therefore, Okamoto discloses a deformable rib 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        March 23, 2022
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831